
	

113 S1297 IS: Government Transformation Act of 2013
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1297
		IN THE SENATE OF THE UNITED STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Mr. Kirk introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish the Government Transformation Commission to
		  review and make recommendations regarding cost control in the Federal
		  Government, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Transformation Act of
			 2013.
		2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)CommissionThe
			 term Commission means the Government Transformation Commission
			 established by section 3 to undertake and assist the President and Congress in
			 the transformation of the Federal Government.
			(2)Duplicative
			 programThe term duplicative program means a program
			 performed by an agency that performs the same function with a different
			 management and implementation structure as another program performed by another
			 agency.
			(3)Implementation
			 billThe term
			 implementation bill means only a bill that is introduced as
			 provided under section 8(a), and contains the proposed legislation described in
			 section 4(b)(2)(B), without modification.
			(4)MemberThe
			 term member means a member of the Commission appointed under
			 section 5(a)(1).
			(5)ProgramThe
			 term program means—
				(A)any activity or
			 function of an agency;
				(B)any activity or
			 function that is implemented by 2 or more agencies; and
				(C)any
			 infrastructure activity or function that supports more than 1 agency.
				3.EstablishmentThere is established an independent
			 commission to be known as the Government Transformation
			 Commission.
		4.Duties of
			 Commission
			(a)In
			 generalThe duties of the Commission shall be to—
				(1)make specific and
			 actionable recommendations to appropriate committees of Congress for specific
			 legislative changes, including—
					(A)opportunities to
			 increase efficiency and reduce costs in the Federal Government through actions
			 by the executive branch or by Congress;
					(B)areas where
			 managerial accountability can be enhanced and administrative control can be
			 improved in both the short and long term;
					(C)specific areas
			 where further study can be justified by potential savings;
					(D)proposals to
			 reduce governmental expenditures and indebtedness and improve personnel
			 management; and
					(E)proposals to make
			 the Federal Government more economical, efficient, and effective;
					(2)make specific and
			 actionable recommendations to the President for—
					(A)the elimination,
			 consolidation, or improvement of Federal Government programs if, based on the
			 judgment of the Commission, such actions would enhance the efficiency of the
			 program; and
					(B)reinvestment and
			 opportunities for innovation in Federal agencies;
					(3)provide advice
			 and recommendations to—
					(A)Federal agencies
			 to make programs more economical, efficient, and effective, and reassess the
			 effectiveness of any changes made by a Federal agency in response to the advice
			 and recommendations;
					(B)the Office of
			 Management and Budget to improve and report on Federal Government and agency
			 performance plans, as required under section 1115 of title 31, United States
			 Code; and
					(C)Congress, the
			 Office of Management and Budget, and Federal agencies regarding, the design and
			 implementation of significant new Federal programs to ensure the efficient,
			 effective, and economical development and execution of the program;
					(4)provide a
			 mechanism by which Federal Government employees, citizens of the United States,
			 and other interested parties can offer ideas and make recommendations for
			 reviewing and improving Federal Government programs;
				(5)conduct research
			 into best organizational practices and Federal Government reform efforts, and
			 provide a repository for such information that supports Federal agencies in
			 further and continual improvements;
				(6)develop and
			 maintain a criteria and schedule for assessing Federal Government agencies and
			 programs;
				(7)assess program
			 evaluations performed by Federal agencies or program activities;
				(8)maintain the
			 privacy and security of any data used by the Commission, as required by law;
			 and
				(9)support requests
			 for information under section 552 of title 5, United States Code (commonly
			 known as the Freedom of Information Act) by Federal agencies, including the
			 General Accountability Office and the Congressional Budget Office, and by
			 citizens of the United States.
				(b)Reports
				(1)Interim
			 activity reportNot later than 6 months after the date on which
			 all initial members of the Commission are appointed, and every year thereafter,
			 the Commission shall submit to the President and to Congress a report to
			 describe the activities of the Commission.
				(2)Annual
			 report
					(A)In
			 generalNot later than 1 year after the date on which all initial
			 members of the Commission are appointed, and not less frequently than each year
			 thereafter, the Commission shall submit a report to the President and to
			 Congress, which shall include—
						(i)the findings and
			 conclusions of the Commission;
						(ii)suggestions for
			 implementing the best practices of Federal agencies;
						(iii)proposals for
			 administrative action or executive action that include recommendations
			 for—
							(I)improvement or
			 investment in Federal programs; or
							(II)elimination,
			 reduction, or consolidation of Federal programs; and
							(iv)justification
			 for the recommendations described in clause (iii).
						(B)Proposed
			 legislation
						(i)In
			 generalNot later than 1 year after the date on which all initial
			 members of the Commission are appointed, and annually thereafter, the
			 Commission shall, using any report submitted to Congress under subparagraph
			 (A), submit to Congress proposed legislation to carry out recommendations
			 developed under subsection (a)(1).
						(ii)LimitationProposed
			 legislation submitted under this subparagraph shall be agreed to by not less
			 than 5 members of the Commission.
						(3)Report on
			 historical dataNot later than 4 years after the date on which
			 all initial members of the Commission are appointed, and every 2 years
			 thereafter, the Commission shall submit a report to the President and to
			 Congress on historical data and trends relevant to the information studied by
			 the Commission, including any available data on reducing costs in the Federal
			 Government.
				5.Membership
			(a)Number and
			 appointment
				(1)In
			 generalThe Commission shall be composed of 7 members, of
			 whom—
					(A)1 shall be
			 appointed by the majority leader of the Senate;
					(B)1 shall be
			 appointed by the minority leader of the Senate;
					(C)1 shall be
			 appointed by the Speaker of the House of Representatives;
					(D)1 shall be
			 appointed by the minority leader of the House of Representatives; and
					(E)3 shall be
			 appointed by the President, of whom—
						(i)not
			 less than 1 member shall be from each of the 2 major political parties;
			 and
						(ii)1
			 member shall not be from either of the 2 major political parties.
						(2)QualificationsThe
			 members of the Commission appointed under paragraph (1) shall—
					(A)include
			 individuals from various professions who are recognized for their expertise in
			 agencies, government efficiency, waste reduction, finance and economics, or
			 actuarial sciences; and
					(B)reflect a broad
			 geographic representation.
					(3)Prohibited
			 appointments
					(A)Government
			 employeesA member of the Commission appointed under paragraph
			 (1) may not be an officer or employee of the Federal Government or any State or
			 local government.
					(B)Political
			 partyNot more than 3 members of the Commission may be members of
			 the same political party.
					(4)Completion of
			 appointmentsNot later than 180 days after the date of enactment
			 of this Act, the appointing authorities under paragraph (1) shall each make
			 their respective appointments.
				(5)TermsEach member of the Commission shall be
			 appointed for a term of 3 years, and may be reappointed for 1 additional
			 term.
				(6)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
				(b)Co-ChairmenThe
			 President shall designate 2 Co-Chairmen of the Commission, who may not be
			 members of the same political party, at the time of nomination of members of
			 the Commission.
			(c)Rates of
			 pay
				(1)In
			 generalEach member, other than the Co-Chairmen, shall be paid at
			 a rate equal to the daily equivalent of the minimum annual rate of basic pay
			 for level V of the Executive Schedule under section 5316 of title 5, United
			 States Code, for each day (including travel time) during which the member is
			 engaged in the actual performance of duties vested in the Commission.
				(2)ChairmanThe
			 Co-Chairmen shall be paid for each day referred to in paragraph (1) at a rate
			 equal to the daily equivalent of the minimum annual rate of basic pay payable
			 for level IV of the Executive Schedule under section 5315 of title 5, United
			 States Code.
				(3)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
				(d)Quorum5
			 members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
			(e)MeetingsThe
			 Commission shall meet at the call of the Co-Chairmen.
			6.Director; staff;
			 experts and consultants
			(a)DirectorThe Commission shall have a Director who
			 shall be appointed by the Co-Chairmen. The Director shall be paid at the rate
			 of basic pay for level IV of the Executive Schedule under section 5315 of title
			 5, United States Code.
			(b)Staff
				(1)In
			 generalWith the approval of the Commission, the Director may
			 appoint and fix the pay of personnel as the Director considers
			 appropriate.
				(2)Applicability of
			 certain civil service lawsThe Director may appoint the personnel
			 of the Commission without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and any personnel so
			 appointed may be paid without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of that title relating to classification and
			 General Schedule pay rates, except that an individual so appointed may not
			 receive pay in excess of the annual rate of basic pay for level V of the
			 Executive Schedule under section 5316 of such title.
				(3)Staff of Federal
			 agenciesUpon request of the Director, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this Act.
				(c)Experts and
			 consultantsThe Commission may procure by contract temporary and
			 intermittent services under section 3109(b) of title 5, United States
			 Code.
			(d)Conflicts of
			 interestA member of the Commission, the Director, or any other
			 employee of the Commission may not, indirectly or directly, participate in any
			 action that would be a conflict of interest with any action of the
			 Commission.
			7.Powers of
			 Commission
			(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.
			(b)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Chairman, the head of that department
			 or agency shall furnish that information to the Commission.
			(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(e)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of the General Services Administration shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(f)Contract
			 authorityThe Commission may
			 contract with and compensate Government and private agencies or persons for
			 products and services necessary for the Commission to carry out its
			 responsibilities under this Act.
			8.Expedited
			 Congressional consideration of proposed legislation
			(a)IntroductionProposed legislation submitted under
			 section 4(b)(2)(B) shall be introduced in the Senate (by request) on the next
			 day on which the Senate is in session after the date on which the proposed
			 legislation is submitted by the majority leader of the Senate or by a Member of
			 the Senate designated by the majority leader of the Senate and shall be
			 introduced in the House of Representatives (by request) on the next legislative
			 day by the majority leader of the House or by a Member of the House designated
			 by the majority leader of the House.
			(b)Consideration in the House of
			 Representatives
				(1)Referral and reportingAny committee of the House of
			 Representatives to which an implementation bill is referred shall report it to
			 the House without amendment not later than 15 days after the date on which the
			 bill is referred to the committee. If a committee fails to report the
			 implementation bill within that period, it shall be in order to move that the
			 House discharge the committee from further consideration of the bill. Such a
			 motion shall not be in order after the last committee authorized to consider
			 the bill reports it to the House or after the House has disposed of a motion to
			 discharge the bill. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion except 20 minutes of debate
			 equally divided and controlled by the proponent and an opponent. If such a
			 motion is adopted, the House shall proceed immediately to consider the
			 implementation bill in accordance with paragraphs (2) and (3). A motion to
			 reconsider the vote by which the motion is disposed of shall not be in
			 order.
				(2)Proceeding to considerationAfter the last committee authorized to
			 consider an implementation bill reports it to the House or has been discharged
			 (other than by motion) from its consideration, it shall be in order to move to
			 proceed to consider the implementation bill in the House. Such a motion shall
			 not be in order after the House has disposed of a motion to proceed with
			 respect to the implementation bill. The previous question shall be considered
			 as ordered on the motion to its adoption without intervening motion. A motion
			 to reconsider the vote by which the motion is disposed of shall not be in
			 order.
				(3)ConsiderationAn implementation bill shall be considered
			 as read. All points of order against the implementation bill and against its
			 consideration are waived. The previous question shall be considered as ordered
			 on an implementation bill to its passage without intervening motion except 2
			 hours of debate equally divided and controlled by the proponent and an opponent
			 and one motion to limit debate on the implementation bill. A motion to
			 reconsider the vote on passage of an implementation bill shall not be in
			 order.
				(4)Vote on passageThe vote on passage of an implementation
			 bill shall occur not later than 90 days after the date on which the
			 implementation bill is submitted to Congress.
				(c)Expedited procedure in the Senate
				(1)Committee considerationAn implementation bill introduced in the
			 Senate under subsection (a) shall be jointly referred to the committee or
			 committees of jurisdiction, which committees shall report the bill without any
			 revision and with a favorable recommendation, an unfavorable recommendation, or
			 without recommendation, not later than 15 days after the date on which the
			 implementation bill is referred to the committee. If any committee fails to
			 report the bill within that period, that committee shall be automatically
			 discharged from consideration of the bill, and the bill shall be placed on the
			 appropriate calendar.
				(2)Motion to proceedNotwithstanding Rule XXII of the Standing
			 Rules of the Senate, it is in order, not later than 2 days of session after the
			 date on which an implementation bill is reported or discharged from all
			 committees to which it was referred, for the majority leader of the Senate or
			 the majority leader’s designee to move to proceed to the consideration of the
			 implementation bill. It shall also be in order for any Member of the Senate to
			 move to proceed to the consideration of the implementation bill at any time
			 after the conclusion of such 2-day period. A motion to proceed is in order even
			 though a previous motion to the same effect has been disagreed to. All points
			 of order against the motion to proceed to the implementation bill are waived.
			 The motion to proceed is not debatable. The motion is not subject to a motion
			 to postpone. A motion to reconsider the vote by which the motion is agreed to
			 or disagreed to shall not be in order. If a motion to proceed to the
			 consideration of the implementation bill is agreed to, the implementation bill
			 shall remain the unfinished business until disposed of.
				(3)ConsiderationAll points of order against an
			 implementation bill and against consideration of an implementation bill are
			 waived. Consideration of an implementation bill and of all debatable motions
			 and appeals in connection therewith shall not exceed a total of 30 hours which
			 shall be divided equally between the majority and minority leaders or their
			 designees. A motion further to limit debate on an implementation bill is in
			 order, shall require an affirmative vote of three-fifths of the Members duly
			 chosen and sworn, and is not debatable. Any debatable motion or appeal is
			 debatable for not to exceed 1 hour, to be divided equally between those
			 favoring and those opposing the motion or appeal. All time used for
			 consideration of an implementation bill, including time used for quorum calls
			 and voting, shall be counted against the total 30 hours of
			 consideration.
				(4)No amendmentsAn amendment to an implementation bill, or
			 a motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit an implementation bill, is not in
			 order.
				(5)Vote on passageIf the Senate has voted to proceed to an
			 implementation bill, the vote on passage of an implementation bill shall occur
			 immediately following the conclusion of the debate on an implementation bill,
			 and a single quorum call at the conclusion of the debate if requested. The vote
			 on passage of an implementation bill shall occur not later than 90 days after
			 the date on which the implementation bill is submitted to Congress.
				(6)Rulings of the chair on
			 procedureAppeals from the
			 decisions of the Chair relating to the application of the rules of the Senate,
			 as the case may be, to the procedure relating to an implementation bill shall
			 be decided without debate.
				(d)AmendmentAn implementation bill shall not be subject
			 to amendment in either the House of Representatives or the Senate.
			(e)Consideration by the other house
				(1)In generalIf, before passing an implementation bill,
			 one House receives from the other an implementation bill—
					(A)the implementation bill of the other House
			 shall not be referred to a committee; and
					(B)the procedure in the receiving House shall
			 be the same as if no implementation bill had been received from the other House
			 until the vote on passage, when the implementation bill received from the other
			 House shall supplant the implementation bill of the receiving House.
					(2)Revenue measureThis subsection shall not apply to the
			 House of Representatives if the implementation bill received from the Senate is
			 a revenue measure.
				(f)Rules To coordinate action with other
			 house
				(1)Treatment of implementation bill of other
			 houseIf the Senate fails to
			 introduce or consider an implementation bill under this section, the
			 implementation bill of the House shall be entitled to expedited floor
			 procedures under this section.
				(2)Treatment of companion measures in the
			 senateIf following passage
			 of an implementation bill in the Senate, the Senate then receives the
			 implementation bill from the House of Representatives, the House-passed
			 implementation bill shall not be debatable. The vote on passage of the
			 implementation bill in the Senate shall be considered to be the vote on passage
			 of the implementation bill received from the House of Representatives.
				(3)VetoesIf the President vetoes an implementation
			 bill, debate on a veto message in the Senate under this section shall be 1 hour
			 equally divided between the majority and minority leaders or their
			 designees.
				(g)Loss of privilegeThe provisions of this section shall cease
			 to apply to an implementation bill if the implementation bill does not pass
			 both Houses not later than 180 days after the implementation bill is submitted
			 to Congress.
			9.TerminationThe Commission shall terminate on the date
			 that is 7 years after the date of enactment of this Act.
		10.Funding
			(a)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 each of the fiscal years 2014 through 2019 such sums as may be necessary to
			 carry out this Act.
			(b)Offset by
			 savings realized through CommissionFor each fiscal year after
			 2014, and to the extent possible, the costs of carrying out the provisions of
			 this Act shall be offset by the reductions in appropriated amounts carried out
			 as a result of recommendations proposed by the Commission.
			
